DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Applicant’s Representative Mr. Marshall S. Honeyman, Registration Number 48,114 on 07/11/2022.
The application has been amended as follows: 

	CLAIMS
1. (Currently Amended) An aircraft system comprising:
a fuel tank;
a fuel delivery system configured to deliver fuel from an inboard location of the fuel tank to an outboard location of the fuel tank to reduce a temperature of the fuel, the fuel tank being: (i) located in a wing; (ii) defined by internal structures of the wing; or (iii) both; and
the fuel delivery system being configured to deliver the fuel via a main fuel line to a plurality of fuel outlets located at an outboard section of the wing, the plurality of fuel outlets being located to discharge such that inboard flow occurs due to gravity along at least a portion of a lower skin of the wing, thus reducing a temperature of fuel within the wing fuel tank; and
wherein 
wherein each channel of the plurality of channels is paired with one fuel outlet to deliver fuel to the channel.
4. (Currently Amended) The system of claim 1 wherein the plurality of channels comprises three distinct channels including a central channel flanked by two outside channels, all of the three distinct channels being defined by the internal surface[[s]] of the lower skin.
5. (Currently Amended) The system of claim 4 wherein the three distinct channels are defined laterally by structural configurations attached atop the lower internal surface[[s]] of the skin, and extending along a length of the wing.
7. (Currently Amended) The system of claim 1 wherein the plurality of channels comprises five distinct channels including a central channel flanked by four outside channels, all of the five distinct channels being defined by the internal surface[[s]] of the lower skin.
8. (Currently Amended) The system of claim 7 wherein the five distinct channels are defined laterally by structural configurations attached atop the internal surface[[s]] of the lower skin.
14. (Currently Amended) The system of claim 1, wherein the fuel delivery system includes:

a pumping arrangement, the pumping arrangement creating pressure to transport fuel through the main fuel line to the plurality of fuel outlets in the outboard section, the pumping arrangement including one of the following sources: a) a dedicated fuel recirculation pump that is independent from a main engine fuel supply system; b) engine feed hopper pressure developed by fuel scavenge system pumps; or c) recirculation flow branched off from plumbing of the main engine fuel supply system.
16. (Currently Amended) A fuel recirculation system, comprising:
a fuel line extending from an inboard section of a wing fuel tank to a plurality of fuel outlets located at an outboard section of the wing fuel tank;
a pump for creating pressure to transport fuel along the fuel line such that fuel discharged from the fuel line in the outboard section of the wing fuel tank and wherein the pressure creates a stream of fuel flow;
the wing fuel tank defined by a wing interior, the wing interior including a plurality of spaced-apart cross members and a plurality of spaced-apart longitudinal members; and
the plurality of spaced-apart cross members each being configured to allow free flow around each of the plurality of spaced apart longitudinal members such that a gravitational force compels the stream of fuel flow along a lower wing skin towards the inboard section of the wing fuel tank thereby reducing a temperature of fuel within the wing fuel tank;
wherein each fuel outlet of the plurality of fuel outlets are located at a pre-determined distance away from an outer wing surface to reduce mixing and aeration of the fuel.
20. (Currently Amended) A method of maintaining fuel temperatures below flash point temperatures, the method comprising:
upon sensing that a bulk fuel temperature is greater than a predetermined level, pumping fuel through a main fuel line to an outboard location in a wing fuel tank,
wherein the main fuel line branches into a plurality of smaller fuel lines to deposit fuel at a plurality of locations in the wing fuel tank,
wherein each fuel line of the plurality of fuel lines comprises a fuel outlet having an opening with a limited radius to act as a diffuser and limit velocity of the fuel exiting the main fuel line;
wherein an internal surface[[s]] of the wing fuel tank is 
wherein at least one crossmember is in a path of the stream of fuel, the at least one crossmember being configured to have a plurality of apertures, each aperture configured to allow flow around one of a plurality of longitudinal members, the plurality of apertures maintaining the stream of flow past the at least one crossmember.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to show alone or in combination, the following, in summary, as claimed:
An aircraft system that has a fuel tank and a fuel delivery system that delivers fuel via a main fuel line to a plurality of fuel outlets (located on the outboard section of the wing) that deliver fuel into a plurality of channels, where each channel of the plurality of channels is paired with one fuel outlet to deliver fuel to the channel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
13 July 2022


/Nicholas McFall/Primary Examiner, Art Unit 3644